PHILLIPS, C. J.
Since our reference of this case to the Commission of Appeals it has come to our attention that the petition for, writ of error was filed in the Court of Civil Appeals more than thirty days after the overruling by that court of the motion for rehearing. The motion for rehearing was overruled on December 3, 1914. The petition for writ of error was filed in the Court of Civil Appeals on January 4, 1915.
In order for the Supreme Court to have jurisdiction to grant a writ of error, the petition for the writ must be filed in the Court of Civil Appeals within thirty days from the overruling of the motion for rehearing. This is a plain and positive jurisdictional requirement. Schleicher v. Runge, 90 Tex. 456, 39 S. W. 279; Vinson v. Carter, 106 Tex. 273, 166 S. W. 363. The case must be dismissed for want of jurisdiction. It is withdrawn from the Commission and so dismissed.